Citation Nr: 0814168	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  04-32 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1969 to November 1972.  
The veteran died in December 2000.  The appellant is the 
veteran's widow. 
  
This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, the 
United States Court of Appeals for Veterans Claims (Court) 
has held section 5103(a) notice must be tailored to the 
claim.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Id.

In this case, the veteran was not service connected for any 
disability during his lifetime.  He died in December 2000 due 
to massive gastrointestinal hemorrhage due to or as a 
consequence of peptic ulcer disease.  While the RO sent 
notices dated in July 2002, July 2004, and April 2007, they 
did not comply with the Court's holding in Hupp.  On remand, 
this must be accomplished.  

In this case, the appellant asserts that the veteran's cause 
of death was due to a staph infection he contracted while 
hospitalized at the VA for treatment of his hip.  Based on 
her contentions, it is determined that entitlement to 
benefits under the provisions of 38 U.S.C.A. § 1151 is a 
component of the present cause of death claim.  Accordingly, 
the RO must consider those provisions in readjudicating the 
appeal. Furthermore, it is determined that a medical opinion 
must be obtained in order to satisfy the requirements of 38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4) (2007).  As 
such, the case should be referred to a VA physician to 
determine whether the proximate cause of the veteran's death 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
hospital care or medical treatment.  Additionally, while 
service medical records are negative for any findings or 
complaints of a gastrointestinal disorder, the examiner 
should also address whether it is at least as likely as not 
that the veteran's cause of death was causally related to 
active service.   

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the appellant's claim.  The 
notice should include an explanation of 
the evidence and information required to 
substantiate a DIC claim based on a 
condition not yet service connected.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the appellant and which portion, if 
any, VA will attempt to obtain on her 
behalf.  The letter should also request 
that the appellant provide any evidence 
in her possession that pertains to the 
claim. 

2.  Send the claims folder to an 
appropriate specialist to determine 
whether the veteran's cause of death was 
due to carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the VA hospital care or medical 
treatment; or related to his active 
service.  The claims file must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examination report must 
indicate that the claims file was 
reviewed.

The examiner should answer the 
following questions:

a)  Based on a review of the claims 
file, is there a 50 percent 
probability or greater that the 
veteran's death due to or the result 
of, or is otherwise related to, his 
VA hospitalization (treatment for his 
hip)?

b)  Is there a 50 percent probability 
or greater that the VA personnel 
displayed carelessness, negligence, 
lack of proper skill, error in 
judgment, or similar instance of 
fault on VA's part in furnishing the 
medical treatment?  The examiner  
should specifically address the 
appellant's contention that the 
veteran developed a staph infection 
subsequent to his treatment. 

c)  Is there a 50 percent probability 
or greater that the proximate cause 
of the veteran's death was an event 
which was not reasonably foreseeable 
by VA medical care providers in 
providing the treatment in question 
based on what a reasonable health 
care provider would have seen?

d)  The examiner should also provide 
an opinion as to whether there is a 
50 percent probability or greater 
that the veteran's cause of death was 
related to his period of active 
service.  He/she should provide the 
rationale for all opinions provided.  

3.  Following completion of the above, 
readjudicate the appellant's claims on 
appeal, to include adjudication under the 
provisions of 38 U.S.C.A. § 1151.  If the 
benefits sought on appeal are not 
granted, then issue a supplemental 
statement of the case and provide the 
appellant an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



